              Case 5:19-cv-00817-C Document 8 Filed 10/30/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA
                                                        )
 BRYCE KUHAR, Derivatively on                           )
 Behalf of MAMMOTH ENERGY                               )
 SERVICES, INC.,                                        )
                                                        )
                                                        )
 Plaintiff,
                                                        )
                                                        )
 v.                                                     )
                                                        )
 ARTY STRAEHLA, MARK LAYTON,                            )
 MARC MCCARTHY, PAUL                                    )
 HEERWAGEN, ARTHUR SMITH,                               )
                                                            Civ. Action. CIV-19-817-G
 MATTHEW ROSS, JAMES PALM AND                           )
 ARTHUR AMRON                                           )
                                                        )
 Defendants,                                            )
                                                        )
                                                        )
 -and-
                                                        )
                                                        )
 MAMMOTH ENERGY SERVICES,                               )
 INC., a Delaware corporation,                          )
                                                        )
                           Nominal Defendant.           )
                                                        )
                                                        )
                                                        )
                                                        )

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(A)(1)

         Bryce Kuhar (“Plaintiff”), by and through his attorneys of record, hereby gives notice that,

pursuant to Federal Rule of Civil Procedure 41(a)(1), he voluntarily dismisses this action, without

prejudice, and further states as follows:

         WHEREAS, Plaintiff filed his initial complaint on September 5, 2019; and

         WHEREAS, Plaintiff is filing this notice of dismissal before any Defendant served an answer

or moved for summary judgment; and

                                                   1
              Case 5:19-cv-00817-C Document 8 Filed 10/30/19 Page 2 of 2



          WHEREAS, Plaintiff intends for this dismissal to be without prejudice; and

          WHEREAS Plaintiff has not entered into any agreement with any Defendant concerning the

voluntary dismissal of his claims, nor have Plaintiff or his Counsel received any consideration in

connection with this dismissal; and

          WHEREAS, notice need not be disseminated to the shareholders of Mammoth Energy

Services because they will not be bound in any way by the without prejudice dismissal of this

Action;

          ACCORDINGLY, Plaintiff hereby voluntarily dismisses this action, without prejudice,

pursuant to Rule 41(a)(1)(A) of the Federal Rules of Civil Procedure

October 30, 2019

                                                                        /s/ William B. Federman
                                                              William B. Federman, OBA #2853
                                                                     FEDERMAN &SHERWOOD
                                                                10205 North Pennsylvania Ave.
                                                                     Oklahoma City, OK 73120
                                                                     Telephone: (405) 235-1560
                                                                      Facsimile: (405) 239-2112
                                                                 Email: wbf@federmanlaw.com

                                                                        LEVI &KORSINSKY, LLP
                                                                             Gregory M. Nespole
                                                                                Samir Shukurov
                                                                         55 Broadway, 10th Floor
                                                                           New York, NY 10006
                                                                                T. 212.363.7500
                                                                                F. 212.363.7171

                                                              Attorneys for Plaintiff Bryce Kuhar




                                                   2
